Citation Nr: 0936216	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include bilateral carotid artery disease (claimed as 
artery hardening as secondary to posttraumatic stress 
disorder).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the Veteran's claims for 
service connection for posttraumatic stress disorder (PTSD) 
and bilateral carotid disease (claimed as artery hardening 
secondary to PTSD).

In an August 2006 letter, submitted by the Veteran's 
representative and signed by the Veteran, the Veteran 
indicated that he would not attend his scheduled hearing 
before a Veterans Law Judge at the Board in Washington, DC.  
Since that time, he has not requested an opportunity to 
testify at another Board hearing.  Thus, his hearing request 
is deemed withdrawn.  38 C.F.R. § 20.704(e) (2008).

In October 2006, the Board remanded the claims to the RO for 
further development.  

In an October 2008 rating decision, the RO granted service 
connection for PTSD.  Thus, that issue is no longer before 
the Board.


FINDINGS OF FACT

1.  Cardiovascular disease, to include bilateral carotid 
artery disease, did not originate in service or within one 
year thereafter, and it is not related to any incident of 
service.

2.  The weight of the probative medical evidence establishes 
that cardiovascular disease, to include bilateral carotid 
artery disease, is not directly related to any service-
connected disability.



CONCLUSION OF LAW

Cardiovascular disease, to include bilateral carotid artery 
disease, was not incurred in or aggravated by active service 
nor is it proximately due to, or the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim in 
the July 2004 rating decision, he was provided notice of the 
VCAA in April 2004.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim 
for service connection, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in October 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent readjudication in 
a November 2008 supplemental statement of the case.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

The Board notes that the Veteran was not specifically 
informed of the information and evidence needed to 
substantiate a claim based on secondary service connection.  
However, given his assertion that his now service-connected 
PTSD caused or aggravated his bilateral carotid artery 
disease and his submission of private medical opinions 
indicating as such, the Board finds that he had actual 
knowledge of how to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  Accordingly, the 
Board finds that no prejudice to the Veteran will result from 
the adjudication of the claim in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, letters from 
private physicians, VA examination reports, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If a cardiovascular disease is manifested 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2008).  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis

The Veteran contends that his cardiovascular disease, to 
include bilateral carotid artery disease, is secondary to 
PTSD.  As noted in the introduction, service connection for 
PTSD has been granted.

Initially, the Board observes that the record fails to show, 
and the Veteran does not even allege, that his cardiovascular 
disease had its onset in service or within one year 
thereafter, or that it is otherwise related to service.  
Thus, service connection on a direct service-incurrence basis 
or via a presumption for a chronic disability is not 
warranted.

The record evidence discloses a history of cardiovascular 
disease, including bilateral carotid artery disease.  In 
1986, the Veteran suffered a myocardial infarction.  He had 
an angioplasty with stent placement in the left subclavian 
artery in 1997, a left carotid endarterectomy in 1997, an 
angiography with stent placement in the femoral arteries in 
2003, and an aortic bifemoral bypass in 2004.

The record evidence also discloses a current diagnosis of 
PTSD; the earliest medical evidence of this diagnosis is 
dated May 2004.

The record evidence also indicates a long smoking history, 
with the Veteran having admitted to some current smoking in 
March 2007.

The record evidence contains three articles that have been 
submitted by the Veteran.  Two are dated January 2007, and 
one is undated.  These articles indicate that PTSD may 
increase the risk of heart disease and coronary artery 
disease.

In a March 2007 letter, the Veteran's private physician, Dr. 
v. L., indicates that he has known the Veteran since April 
1986, at which time the Veteran presented with chest pains 
and hypertension.  Dr. v. L. relates that through the years 
the Veteran has been followed for multiple vascular problems, 
including carotid and subclavian stenosis and stenosis of the 
lower aorta and iliacs, which required intervention and 
correction by stenting.  He also states that the Veteran was 
known to have mild aortic valve disease and mild coronary 
arthrosclerosis, and that one of the Veteran's problems has 
been chronic depression and traumatic stress disorder, which 
has complicated all of his new medical problems.

In an October 2007 letter, the Veteran's private physician, 
Dr. C., indicates that the Veteran has been a patient of his 
for many years, during which time the Veteran received 
treatment for multiple manifestations of vascular sclerotic 
cardiovascular disease.  According to Dr. C., it has been 
known for some time and is well-documented in literature that 
stress is a contributing factor to coronary artery disease 
and generalized arthrosclerosis; and, that it has been 
documented that people who suffer from PTSD have an increased 
incidence of arthrosclerotic disease.  Based on these facts, 
Dr. C. commented that it was reasonable to say that the 
Veteran's PTSD was a contributing factor to his early severe 
vascular disease.

In a second letter from Dr. v. L., dated October 2007, he 
relates that since 1986 he has observed the Veteran with not 
only severe cardiovascular disease, but also with what was 
finally diagnosed as chronic PTSD.  Dr. v. L. comments that 
both of the conditions have affected the Veteran to the point 
that he has been not able to carry out gainful employment.  
According to Dr. v. L., there have been many recent studies 
that indicate increased risk of cardiovascular disease with 
PTSD.  He opined that it was as likely as not that the 
Veteran's heart condition and cardiovascular disease, with 
concomitant surgical interventions, were caused by his 
chronic PTSD.

Upon VA examination of the right carotid artery in June 2008, 
the peak systolic velocity analysis showed evidence: (i) of 
hemodynamically significant carotid artery occlusive disease; 
(ii) of the internal common carotid artery ratio less than 
four to one, which was consistent with a 50 to 70 percent 
diameter reduction of the internal carotid artery; and (iii) 
that the vertebral flow was antegrade.  However, upon 
examination of the left carotid artery at that same time, the 
peak systolic velocity analysis showed no evidence: (i) of 
hemodynamically significant carotid artery occlusive disease; 
(ii) of the internal to common carotid artery ratio was less 
than four to one, which was consistent with a 50 to 70 
percent diameter reduction of the internal carotid artery; or 
(iii) that the vertebral flow was antegrade.

In an October 2008 addendum to the June 2008 VA examination 
report, it was noted that the VA examiner was unable to find 
any published literature linking PTSD with coronary artery 
disease; and, therefore, it was the VA examiner's opinion 
that it was less likely than not that the coronary artery 
disease was secondary to the Veteran's PTSD.  

In a July 2009 opinion, Dr. H. began by noting the Veteran's 
contention that his atherosclerotic vasculopathy is a result 
of, or worsened by, his PTSD.  After a review of the claims 
file, Dr. H. noted the Veteran's numerous medical problems, 
including hypertension, coronary artery disease status post 
myocardial infarction in 1986, percutaneous coronary 
intervention and stent to the left subclavian in 1997, left 
carotid endarterectomy in 1997, femoral artery stent in 2003, 
aortobifemoral bypass in 2004, mild aortic valve disease, 
dyslipidemia, and PTSD diagnosed in 2004.  He also noted the 
Veteran's long history of tobacco and alcohol abuse.  
Acknowledging that there is a longstanding association 
between PTSD and atherosclerotic vascular disease, Dr. H. 
stated that he was unaware of any study demonstrating a 
mechanistic link, noting that an epidemiological association 
between A and B is certainly inadequate to suggest that A 
causes B or B causes A.  He noted that a recently released 
2009 review of the published literature confirmed that a 
clear, causal link has never been demonstrated and that an 
epidemiological association is itself not always seen.  He 
pointed out that, in contrast, there are many comorbidities 
that associate with PTSD, including smoking, polysubstance 
abuse, medical noncompliance, and other high-risk behavior 
patterns, that are causally linked with atherosclerotic 
vascular disease.  He observed that the Veteran is afflicted 
with several disorders linked to atherosclerosis, such as 
hypertension and dyslipidemia, and engaged in behaviors that 
are mechanistically linked to atherosclerosis, such as 
smoking.  He noted that most authorities would argue that 
these disorders likely had a substantial contribution to 
disease pathogenesis in this case.  According to Dr. H., 
whereas PTSD clearly impacted this Veteran's life in a 
substantial way, it is not likely that it contributed 
mechanistically to his vasculopathy.  He then opined that it 
is not at least as likely as not that the Veteran's PTSD is 
the cause of any currently diagnosed cardiovascular disease, 
and that the PTSD per se is not at least as likely as not to 
have caused a worsening of any currently diagnosed 
cardiovascular disease.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993).  See also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

The Board finds that the July 2009 independent medical 
opinion constitutes the most persuasive medical evidence on 
the question of whether the Veteran's cardiovascular disease, 
to include bilateral carotid artery disease, is related to 
service-connected PTSD, based as it was on a review of the 
Veteran's claim file, including the Veteran's other risk 
factors for cardiovascular disease, as well as a review of 
the current medical literature.  See Hayes, 5 Vet. App. at 
69-70; Guerrieri, 4 Vet. App. at 470-71.  In particular, the 
Board points to Dr. H.'s citation of a 2009 review of the 
medical literature which confirmed that a clear, causal link 
between PTSD and cardiovascular disease has never been 
demonstrated and that even an epidemiological association is 
not always seen.  As regards medical articles or treatises, 
the Board observes that they can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
this case, the cited review of the medical literature greatly 
supports the July 2009 independent medical opinion.  

The Board notes Dr. v. L.'s opinion that the Veteran's 
cardiovascular disease was caused by PTSD and Dr. C.'s 
opinion that the PTSD was a contributing factor in the 
development of the Veteran's vascular disease.  However, 
given the status of the current medical research - which 
fails to show a causal link between PTSD and cardiovascular 
disease - as cited to in the July 2009 independent medical 
opinion and the fact that they did not consider the Veteran's 
other risk factors for cardiovascular disease, their opinions 
are of diminished probative value.

Given the above, the Board finds that the weight of the 
probative medical evidence establishes that the Veteran's 
cardiovascular disease, to include bilateral carotid artery 
disease, is not directly related to service-connected PTSD.  

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of a medical nexus - a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for cardiovascular disease, to include 
bilateral carotid artery disease (claimed as artery hardening 
as secondary to PTSD), is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


